DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16356142, filed 3/18/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 of U.S. Patent No. 10909921. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 are broader than US 10909921 claims 1, 20.

17/160488 Claimed Invention
US 10909921
1. An organic light emitting diode display, comprising: 
a substrate; and 
5a pixel disposed on the substrate; 







wherein the pixel comprises: 
an organic light emitting element; and 




a driving transistor that applies a current to the organic light emitting element; 



wherein the driving transistor comprises: 
10a first gate electrode; and 
a semiconductor layer comprising a channel, 







wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate, and 


a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and an initialization voltage line, wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element;


a driving transistor that applies a current to the organic light emitting element; and a compensation transistor that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: 
a first gate electrode; and 
a polycrystalline semiconductor layer comprising a channel, 
wherein the compensation transistor comprises: 
a polycrystalline semiconductor layer comprising a channel; and 
a first gate electrode disposed on the polycrystalline semiconductor layer of the compensation transistor, 
wherein the first gate electrode of the driving transistor is disposed between the polycrystalline semiconductor layer of the driving transistor and the substrate.

 a substrate; 
a pixel disposed on the substrate; 







wherein the pixel comprises: 
an organic light emitting element; 
36a driving transistor that applies a current to the organic light emitting element; and 







wherein the driving transistor comprises: 
a first gate electrode; 
a semiconductor layer comprising a channel; and 
5a second gate electrode disposed on the semiconductor layer of the driving transistor; 




wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate, and 

wherein an overlapping electrode is disposed between the substrate and the first gate electrode of the driving transistor.

a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 

wherein the driving transistor comprises: 
a first gate electrode; 
a polycrystalline semiconductor layer comprising a channel; and
 a second gate electrode disposed on the polycrystalline semiconductor layer of the driving transistor;
 wherein the compensation transistor comprises: 
a polycrystalline semiconductor layer comprising a channel; and 
a first gate electrode disposed on the polycrystalline semiconductor layer of the compensation transistor, 
wherein the compensation transistor does not comprise a second gate electrode disposed under the polycrystalline semiconductor layer of the compensation transistor, wherein the first gate electrode of the driving transistor is disposed .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1).
Regarding claim 1, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110) and 
a pixel disposed on the substrate;  (Fig. 1, [0030] “one pixel 1”) 
wherein the pixel comprises: (Fig. 1, [0030] “one pixel 1”) 
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED)) and 
a driving transistor (Fig. 1, T1) that applies a current to the organic light emitting element; wherein the driving transistor comprises: 
a first gate electrode; (Fig. 4, [0058] “driving gate electrode 125a”) and 
a semiconductor layer (Fig. 4, [0058] “the driving semiconductor layer 131a”) comprising a channel, and 
wherein an overlapping electrode (Fig. 4, [0058] “a driving drain electrode 177a”) of the driving transistor is disposed between the substrate and the first gate electrode of the driving transistor. (Fig. 4 drain electrode 1771 between substrate 110 and gate electrode 131a)  
Jin does not disclose “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,”
Kimura discloses “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.” [0238] [0239]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])
Regarding claim 2,  Jin and Kimura disclose further comprising: a scan line; (Jin Fig 1, Sn) a data line (Jin Fig. 1, Dm) ; a driving voltage line transmitting a driving voltage (Jin Fig 1, ELVDD); and an initialization voltage line (Jin Fig 1, Vinit) , wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel. (Jin Fig. 1, [0030] “one pixel 1”) 
Regarding claim 3, Jin and Kimura disclose wherein the driving voltage is applied to the overlapping electrode of the driving transistor. (Jin Fig 1, ELVDD)
Regarding claim 4,  Jin and Kimura disclose wherein the pixel further comprises: a first switching transistor connected to the scan line and the data line; (Jin Fig 1, T2) and a second switching transistor connected to the scan line and the first gate electrode of the driving transistor. (Jin Fig 1, T1)
Regarding claim 5, Jin and Kimura disclose wherein the driving transistor has a bottom gate structure which has the first gate electrode of the driving transistor 
Regarding claim 6, Jin and Kimura disclose wherein the first switching transistor and the second switching transistor have a top gate structure, and wherein the top gate structure has a gate electrode disposed on the semiconductor layer comprising channel. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 11, Jin and Kimura disclose wherein the first switching transistor and the second switching transistor have the bottom gate structures respectively. (Jin Fig. 1, T1, T2)
Regarding claim 13, Jin and Kimura disclose wherein the semiconductor layer comprises a polycrystalline semiconductor. (Kimura [0030] [0189] [0196])


Claims 14 – 19, 24, 26  are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1) in view of Matsueda et al. (U.S. Patent Publication 20190027092 A1).
Regarding claim 14, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110)
a pixel (Fig. 1, [0030] “one pixel 1”) disposed on the substrate; 
wherein the pixel comprises: (Fig. 1, [0030] “one pixel 1”)
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED))
(Fig. 1, T1) that applies a current to the organic light emitting element; and wherein the driving transistor comprises: 
a first gate electrode; (Fig. 4, [0058] “driving gate electrode 125a”)
a semiconductor layer (Fig. 4, [0058] “the driving semiconductor layer 131a”) comprising a channel; and 
wherein an overlapping electrode (Fig. 4, [0058] “a driving drain electrode 177a”) is disposed between the substrate and the first gate electrode of the driving transistor. (Fig. 4 drain electrode 1771 between substrate 110 and gate electrode 131a)  
Jin does not disclose “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” Kimura discloses “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.” [0238] [0239]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])


Matsueda discloses “a second gate electrode (Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061) disposed on the semiconductor layer (Fig 3C, 145) of the driving transistor;” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Matsueda into device of Jin and Kimura.  The suggestion/motivation would have been to improve efficiency. (Matsueda: [0060])
Regarding claim 15, Jin, Kimura and Matsueda disclose further comprising: a scan line; (Jin Fig 1, Sn) a data line (Jin Fig. 1, Dm) ; a driving voltage line transmitting a driving voltage (Jin Fig 1, ELVDD); and an initialization voltage line (Jin Fig 1, Vinit) , wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel. (Jin Fig. 1, [0030] “one pixel 1”) 
Regarding claim 16, Jin, Kimura and Matsueda disclose wherein the driving voltage is applied to the overlapping electrode of the driving transistor. (Jin Fig 1, ELVDD)
Regarding claim 17, Jin, Kimura and Matsueda disclose wherein the pixel further comprises: a first switching transistor connected to the scan line and the data line; (Jin Fig 1, T2) and a second switching transistor connected to the scan line and the first gate electrode of the driving transistor. (Jin Fig 1, T1)
Regarding claim 18, Jin, Kimura and Matsueda disclose wherein the driving transistor has a bottom gate structure which has the first gate electrode of the driving transistor disposed under the semiconductor layer of the driving transistor. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 19, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have a top gate structure, and wherein the top gate structure has a gate electrode disposed on the semiconductor layer comprising channel. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 24, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have the bottom gate structures respectively. (Jin Fig. 1, T1, T2)
Regarding claim 26, Jin, Kimura and Matsueda disclose wherein the semiconductor layer comprises a polycrystalline semiconductor. (Kimura [0030] [0189] [0196])


Allowable Subject Matter
Claims 7 – 10, 12, 20 – 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.